DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 02/03/2021. 
Claim(s) 1-10, 12-14, 16 and 18-25 are currently pending. 
Claim(s) 1, 3, 6, 9, 10, 12-14, 16, 18, 21 and 23 have been amended. 
Claim(s) 11, 15 and 17 have been canceled. 
Claim(s) 25 has been added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 15/031,838 (reference application). Although the claims at issue are not identical, they are not patentably all of the structural limitations of instant claim 1 can be found in claim 1 of co-pending Application No. 15/031,838.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of co-pending Application No. 15/031,823 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural limitations of instant claim 1 can be found in claims 1 and 3 of co-pending Application No. 15/031,823.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/090607, Albaugh et al., with US 2015/0034141 used as an English language equivalent in view of US 2003/0035906, Memarian et al. 
Regarding claims 12 and 21
Albaugh teaches a photoelectric conversion device (corresponding to a photovoltaic cell 30) [Abstract, Fig. 20, paragraphs 0049 and 0113] comprising: 
a semiconductor substrate (corresponding to base substrate 32) [Figs. 18-20, paragraphs 0041 and 0045];
a first semiconductor layer (corresponding to upper doped region/active semiconductor layer 34) having a first conductive type (p or n-type) [Figs. 18-20, paragraphs 0041 and 0045];

a first electrode (corresponding to layers 54, 40a, 52 and 39) which is formed to be in contact with the first semiconductor layer (34) [Fig. 20, paragraphs 0049, 0054, 0107 and 0115]; and 
a second electrode (corresponding to layers 68, which is an additional passivation layer,  40b, 62 and 39) which is formed on the second semiconductor layer (38) [Figs. 18-22, paragraphs 0106, 0161, 0172-0173 and 0176], 
wherein the first electrode (see layers 54, 40a, 52 and 39) includes a first conductive layer (corresponding to busbars 52) and a second 
conductive layer (corresponding to passivation layer 54) which is formed to be in contact with the first conductive layer (52) [Fig. 20, paragraphs 0056, 0096-0097 and 0111-0112],
wherein the first conductive layer (52) includes a first metal (e.g., silver) as a main component [Fig. 20, paragraph 0116];
wherein the second conductive layer (54) is a metal layer including a second metal (e.g., aluminum) which is more likely to be oxidized than the first metal (silver) 
[Fig. 20, paragraph 0107], 
wherein the first semiconductor layer (34) includes a non-crystalline semiconductor (amorphous silicon) [paragraph 0043],
wherein a main component of the first semiconductor layer (34) is silicon [paragraph 0043], 

and wherein the second metal is aluminum [Fig. 20, paragraph 0107], and
wherein the second conductive layer (54) is stacked on the first conductive layer (52) in a thickness direction of the semiconductor substrate (32) [Fig. 20, paragraphs 0107 and 0116].
Albaugh does not teach a maximum concentration of an oxygen atom in the second conductive layer being greater than a distance between the first semiconductor layer and a center of the second conductive layer in a film thickness direction, and an amount of oxygen in the second conductive layer of 1 at.% to 50 at.%.
Memarian teaches a method of making transparent conductive oxide layers similar to those in Terakawa (e.g., ITO) wherein the optoelectronic properties of such films are greatly affected by the level of oxygen [paragraph 0005].  Memarian teaches that films with too little oxygen exhibit high sheet resistance and low visible transmittance. On the other hand, at a fully reacted state (complete oxidation), one achieves a transparent oxide with very high sheet resistance and high visible light transmittance [paragraph 0006].  Further, the composition (relative amounts of metal and oxygen) is selected to provide the desired optoelectronic properties (i.e., light transmittance and sheet resistance) [paragraphs 0005-0006 and 0017].
Albaugh and Memarian are analogous inventions in the field of transparent conductive oxide layers.  Absent a showing of criticality or unexpected results with respect to the composition ration of oxygen with respect to the second metal (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in 
With regards to the limitation “wherein the second conductive layer includes a second metal which is more likely to be oxidized than the first metal”, it is noted that the first and second conductive layer are made of the same materials as the ones claimed for said layers (silver and, for example, aluminum respectively) [see paragraphs 0107 and 0170 of Albaugh].  Therefore, the claimed properties and/or functions are presumed to be inherent.
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
Regarding claim 24
	Modified Albaugh teaches the photoelectric conversion device as set forth above, wherein the second conductive layer (54) is disposed between the first conductive layer (52) and the first semiconductor layer (34) [Albaugh, Fig. 20].

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest “the plurality of metal crystal grains includes metal crystal grains oriented in a <110> direction, metal crystal grains oriented in a <100> direction, and metal crystal grains oriented in a <111> direction, wherein each of the <100> direction, the <110> direction, and the <111> direction is within 10 degrees with respect to a thickness direction of the semiconductor substrate, and wherein an area of the plurality of metal crystal grains oriented in the <111> direction is greater than an area of the plurality of metal crystal grains oriented in the <1100> direction and an area of the plurality of metal crystal grains oriented in the <100> direction” in the context of other limitations recited in the claims.
	Albaugh teaches a first conductive layer (39) comprising a plurality of metal crystal grains (0.1 to 95% by weight of metallic particles) [paragraphs 0056 and 0096-0097].
	Bartholomeusz teaches a silver conductive layer comprising an average crystal grain size that is at least two times larger than its thickness so that grain boundaries and other imperfections that could serve as recombination centers are minimized [paragraphs 0019 and 0028].
	Ding teaches silver electrodes having a crystal orientation in the <111> direction which improves the conductivity of the layer [paragraphs 0021, 0075, 0077].
	The combination of Albaugh, Bartholomeusz and Ding fail to disclose the crystal orientation of the metal crystal grains being in the <110> direction, in the <100> direction, and in the <111> direction.  Therefore, one would not have found obvious to 
Regarding claims 2-10, 13, 14, 16, 18-20, 22, 23 and 25
Claims 2-10, 13, 14, 16, 18-20, 22, 23 and 25 are objected to as being dependent upon a rejected base claim (see double patenting rejection above).  It is noted claims2-10, 13, 14, 16, 18-20, 22, 23 and 25 depend on claim 1 thereby incorporating the allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments, see Remarks filed 02/03/2021, with respect to the rejection(s) of claims 12, 21 and 24 have been fully considered but they are not persuasive. 




Applicant argues that Memarian neither discloses nor suggests that “an amount of oxygen in the second conductive layer is 1 at. % to 50 at. %” as recited in the previously presented independent claim 12.
Applicant further argues that, in one or more non-limiting implementations of the present application, by setting the amount of oxygen in a conductive layer (e.g., second conductive layer) to, for example, 1 at% or more and 50 at% or less (see amended independent claim 12 which recites features related to such example implementation), light absorption by the conductive layer can be reduced while keeping the contact resistance low.
Examiner respectfully disagrees.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (see MPEP 2144).
In the instant case, applicant has not shown any evidence of criticality or unexpected results over the claimed range other that what was already known in the art i.e., influence of oxygen concentration on the properties of the conductive layer.
The absorption by the conductive layer depends on the amount of light that is transmitted.  As set forth in Memarian, a transparent oxide with high visible light transmittance i.e., reduced absorption, is achieved at a fully reacted state.  On the other hand, the light transmittance decreases with decreased oxygen concentration.  Accordingly, one of ordinary skill in the art would have found obvious to optimize said parameter, based on the teachings in Memarian, to achieve the desired light transmittance, which directly correlates with the amount of light the layer will absorb, and resistance.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721